Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered June 25, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to life, unanimously affirmed.
The record establishes that defendant made a valid waiver of his right to appeal (see People v Moissett, 76 NY2d 909 [1990]), and this waiver forecloses review of his suppression claim. Concur—Buckley, P.J., Andrias, Williams, Gonzalez and Malone, JJ.